DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant application filed, 01/04/2022, claims foreign priority to 2021-052704, filed 03/26/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the step, monitoring whether an abnormal occurrence is present and suspending the logging process when the abnormal occurrence is detected, then recites the step, generating a trigger signal that instructs to suspend the logging process when the abnormal occurrence is detected. The above steps are recited in reverse order since the trigger signal suspends the logging process therefore the step of generating the trigger signal must occur first. Therefore the claim is vague and indefinite. Claims 6 and 7 are rejected under similar rationale.

Claim Objections
Claim 7 is objected to because of the following informalities:  The claim recites the limitations, performing, performed by the first communication device using a first processor,… monitoring, performed by the first communication device using the first processor,… etc. These limitations should read, performing, by the first communication device using a first processor,… monitoring, by the first communication device using the first processor,… etc.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (2019/0082058) in view of Catovic et al. (2010/0197239).

As per claim 1, Aoki teaches a communication system comprising a first communication device and a second communication device, wherein the first communication device includes a first processor that executes a first process including: performing a logging process for recording an operation of the first communication device [see Aoki, paragraph 0056]; 
monitoring whether an abnormal occurrence is present and suspending the logging process when the abnormal occurrence is detected [see Aoki, paragraphs 0057 and 0063];
generating a trigger signal that instructs to suspend the logging process when the abnormal occurrence is detected [see Aoki, paragraphs 0097-0098].
But Aoki fails to explicitly teach, however, Catovic et al. in the same field of endeavor teaches a transmitter that transmits a trigger signal, and the second communication device includes a receiver that receives the trigger signal transmitted from the first communication device [see Catovic et al., paragraphs 0086-0087], and 
a second processor that executes a second process including: performing a logging process for recording an operation of the second communication device [see Catovic et al., paragraphs 0072]; and suspending the logging process when a termination module ends the logging process [see Catovic et al., paragraphs 0072 and 0093]. 
Catovice et al., however, fails to explicitly teach suspending the logging process when the trigger signal is received by the receiver but teaches initiating the logging process when the trigger signal is received by the receiver [see Catovic et al., paragraphs 0086-0087] and suspending the logging process (as noted above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Catovic et al. in order for user equipment (UE) to record a set of measurements of wireless network signals only when the UE is within a geographic region. 
And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoki with Catovic et al. in order to increase the quality of analysis data that is well tailored to a particular problem area and significantly reduce cost of acquiring such data.

As per claim 4, Aoki-Catovic teaches the communication system according to claim 1, wherein the generating includes generating the trigger signal that instructs to suspend the logging process by using a free space of a signal that includes a synchronization signal and a broadcast channel and that is transmitted and received in a radio link [see Catovic et al., paragraph 0045].

As per claim 5, Aoki-Catovic teaches the communication system according to claim 1, wherein the monitoring includes detecting the abnormal occurrence by a report received from another device included in the communication system [see Aoki, paragraph 0122].

As per claim 6, Aoki teaches a communication device comprising: a processor that executes a process including: performing a logging process for recording an operation of the communication device [see Aoki, paragraph 0056]; 
monitoring whether an abnormal occurrence is present and suspending the logging process when the abnormal occurrence is detected [see Aoki, paragraphs 0057 and 0063]; and 
generating a trigger signal that instructs to suspend the logging process when the abnormal occurrence is detected [see Aoki, paragraphs 0097-0098]. 
But Aoki fails to explicitly teach, however, Catovic et al. in the same field of endeavor teaches a transmitter that transmits a trigger signal [see Catovic et al., paragraphs 0086-0087].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoki with Catovic et al. in order to increase the quality of analysis data that is well tailored to a particular problem area and significantly reduce cost of acquiring such data.

As per claim 7, Aoki teaches an abnormality monitoring method used in a communication system that includes a first communication device and a second communication device, the abnormality monitoring method comprising: performing, performed by the first communication device using a first processor, a logging process for recording an operation of the first communication device [see Aoki, paragraph 0056]; 
monitoring, performed by the first communication device using the first processor, whether an abnormal occurrence is present; suspending, performed by the first communication device using the first processor, the logging process performed in the first communication device when detecting the abnormal occurrence [see Aoki, paragraphs 0057 and 0063]; 
generating, performed by the first communication device using the first processor, a trigger signal that instructs to suspend the logging process [see Aoki, paragraphs 0097-0098]. 
But Aoki fails to explicitly teach, however, Catovic et al. in the same field of endeavor teaches transmitting, performed by the first communication device, the generated trigger signal [see Catovic et al., paragraphs 0086-0087]; 
performing, performed by the second communication device using a second processor, a logging process for recording an operation of the second communication device [see Catovic et al., paragraphs 0072]; 
receiving, performed by the second communication device, the trigger signal transmitted from the first communication device [see Catovic et al., paragraphs 0086-0087]; and suspending, performed by the second communication device using the second processor, the logging process when a termination module ends the logging process [see Catovic et al., paragraphs 0072 and 0093].
Catovice et al., however, fails to explicitly teach suspending, performed by the second communication device using the second processor, the logging process performed in the second communication device when receiving the trigger signal but teaches initiating, performed by the second communication device using the second processor, the logging process performed in the second communication device when receiving the trigger signal [see Catovic et al., paragraphs 0086-0087] and suspending, performed by the second communication device using the second processor, the logging process (as noted above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Catovic et al. in order for user equipment (UE) to record a set of measurements of wireless network signals only when the UE is within a geographic region. 
And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoki with Catovic et al. in order to increase the quality of analysis data that is well tailored to a particular problem area and significantly reduce cost of acquiring such data.

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444